Citation Nr: 0018491	
Decision Date: 07/14/00    Archive Date: 07/14/00

DOCKET NO.  97-26 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury, to include a seizure disorder and dementia.

2.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and wife



ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.  The veteran, who had active service 
from December 1990 to July 1992, appealed that decision.

At the time of his May 2000 videoconference hearing, as well 
as in a September 1999 statement, the veteran clarified that 
he was not seeking service connection for dysthymia, but was 
rather seeking service connection for residuals of a head 
injury, to include a seizure disorder.  That issue has been 
characterized accordingly.

In June 2000, the RO received VA outpatient treatment records 
and a copy of a private August 1996 MRI report, along with a 
waiver of RO consideration.  38 C.F.R. § 20.1304(c) (1999).


FINDINGS OF FACT

1.  The veteran suffered a head injury during service in the 
Persian Gulf in February 1991.

2.  The veteran fell on the job in July 1996, injuring his 
head.

3.  Medical evidence has been received that would relate a 
current seizure disorder and dementia to head trauma.



CONCLUSION OF LAW

The veteran's claim for service connection for residuals of a 
head injury, to include a seizure disorder and dementia is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (1999).  For the following reasons and bases, 
Board finds that the veteran's claim for service connection 
for residuals of a head injury, to include a seizure 
disorder, is well-grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  That is, the Board finds that the 
veteran has presented a claim that is plausible.  The Board 
finds that the veteran's claim for a total rating based upon 
individual unemployability due to service-connected 
disabilities inextricably intertwined with the first 
mentioned issue.  For reasons that follow, the Board finds 
that further information is required before an informed 
decision can be made in these claims.

The veteran has two central contentions.  First, he argues 
that he currently has residuals of a head injury, including a 
seizure disorder and dementia, that he incurred during his 
service in the Persian Gulf during the Persian Gulf War.  The 
representative emphasizes that the veteran suffered a seizure 
disorder as a result of the trauma in service, and that while 
working after service, in 1996, he had a seizure at work, 
fell, and suffered further injury to the head and brain.  In 
addition, the argument is made that the veteran is 
functionally unemployable as a result of this injury.

Service medical records reflect that the veteran injured his 
neck and head in a motor vehicle accident in February 1991 
during his service in the Persian Gulf.  He was apparently 
driving a two-and-a-half ton truck when it hit an 
obstruction.  The veteran struck his head against the ceiling 
of the cab, injuring his neck, and he underwent a C5-6 
diskectomy in March 1991.  A July 1991 MRI of the brain also 
noted a one-centimeter lesion in the right basal ganglia.  
The interpreting physician stated that the lesion could have 
been secondary to a previous ischemic injury of an uncertain 
etiology.  An August 1994 rating decision granted service 
connection for both the diskectomy and the right basal 
ganglion infarction.

In August 1996 correspondence, Cecil Hash, M.D., informed the 
veteran's VA treating physician that the veteran fell while 
at work shortly before, striking his head.  A friend of the 
veteran related that at the time of the injury the veteran 
shook, but did not bite his tongue.  The veteran was admitted 
to the Reynolds Army Hospital.  (Other evidence in the claims 
file reflects that the veteran was then working at Fort 
Sill.)  Dr. Hash related that two CT scans taken following 
the fall reflected that the veteran had an occipital skull 
fracture on the right.  Dr. Hash stated in his correspondence 
that he then ordered an MRI scan, which he related provided 
more information than a CT scan.  A few treatment records 
from Reynolds Army Hospital reflect that the veteran was 
admitted in July 1996 for the injury.

The VA physician who received the August 1996 correspondence 
stated in May and September 1997 opinions that the veteran 
had a seizure disorder and dementia that was a result of the 
in-service injury.  That physician further related in the 
September 1997 opinion that his fall was precipitated by a 
seizure that was the result of the in-service accident.  A 
September 1996 opinion from a VA physician named Diane 
Johnston, M.D., discounted a relationship.  However, Dr. 
Johnston appears to be associated with the RO, not a VA 
medical facility.  The veteran stated at his May 2000 
videoconference hearing that he has received ongoing 
treatment from the VA physician who provided the May and 
September 1997 opinions.

In light of the above, the Board finds that the veteran's 
claims are well grounded.  The veteran had a documented in-
service injury, he has a current disability, and a medical 
nexus between the two.  Therefore, the Board finds that the 
veteran has fulfilled the requirement of submitting evidence 
sufficient to meet the requirements of establishing a well-
grounded claim.  

When a claim is well grounded, the VA has an obligation to 
assist the claimant in developing additional evidence in 
support of her claim.  See generally 38 U.S.C.A. § 5107(a); 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  In this 
regard, the complete medical records surrounding the 
veteran's July 1996 fall at Fort Sill have not been obtained, 
although the veteran did submit a few records.  Further, 
there is evidence in the claims file that the veteran filed a 
workers' compensation claim.  These records are not in the 
claims file.  Accordingly, the Board finds that further 
development of the case is necessary in order to properly 
adjudicate the veteran's claim.  The additional development 
will be discussed in the REMAND portion of this decision.  

The Board points out that it is not requesting a VA 
examination and opinion by a specialist in neurology as part 
of the remand action.  If deemed necessary, the Board will 
refer the case later review and opinion by a Veterans Health 
Administration specialist.  The RO may seek an examination or 
review as it deems warranted after obtaining the information 
requested below.


ORDER

The veteran's claim for service connection for residuals of a 
head injury, to include a seizure disorder and dementia is 
well grounded, and to that extent only, the appeal is 
granted.  


REMAND

As complete medical records have not been obtained, this case 
is REMANDED for the following development:

1.  The RO is requested to obtain 
complete treatment records from the 
Reynolds Army Hospital pertaining to his 
fall in 1996 resulting in a head injury.  

2.  The RO is requested to ask the 
appropriate workers' compensation 
authority, whether state or federal, for 
all relevant records pertaining to the 
1996 injury.

3.  Upon completion of the foregoing, the 
RO should readjudicate the veteran's 
claims, taking into consideration all 
available evidence.  If the benefits 
sought are not granted in full, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and be afforded an opportunity 
to respond before the record is returned 
to the Board for further review.  

The purpose of this REMAND is to obtain additional 
information and development, and to ensure that all due 
process requirements have been met.  The Board does not 
intimate any opinion as to the merits of this case, either 
favorable or unfavorable, at this time.  The appellant is 
free to submit any additional evidence he desires to have 
considered in connection with his current appeal.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the appellant until he is notified.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals


 



